Citation Nr: 1236838	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  98-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected right leg scar. 

2.  Entitlement to service connection for kidney stones both on a direct incurrence basis and as secondary to the service-connected residuals of the prostatectomy.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1957 to March 1969. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from August 1997, August 1999, March 2000, and June 2001 rating decisions of the RO.

The Board remanded the case to the RO in January 2011 for additional development of the record.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

On October 2, 2012, prior to the promulgation of a decision, the Board received notification from the Veteran, through his authorized representative, of his intention to withdraw the current appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran, through his authorized representative, has expressed his clear intent to withdraw this matter from appellate consideration; hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, as the Board does not have jurisdiction to review the appeal, it must be dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


